*
                                                                          993



              OFFICE OF THE Al-l’ORNEY GENERAL     OF TEXAS
                                   AUSTIN




Uonorrrbld John D. Beed, Colrsdesionor
Bureau of l&or Statistias
&lstin, T%xas
D&w      &ix-*
             Rood:            opinion no. o-
                              Re; Oonatruct



                IOU ask sol-an 0
the tmn *designated indue
ate Sill 40. l2S* as paw
                sonat% x111 x0,                  the 8ubjoot   Of hour8
of    labor    ?oi fe438le




               *X0 tiks%of var t&e Co~3&3don0r vf .Labor Sta-
         ti8fiioasay, based upon pri*ats  imvstigativn and
         uithout Doti    Or hear&w&, ir ha f’$IIdzi
                                                 that ,t&8 86ti
         plopent   af PceaLe eq~oyoss in any designatad in-
         Watry P0r ton (10) hvWs par day *ill not injure
         tho honlth or ~orala aw%/vr addtto the hazamia of
         the3.roocu~xtion, atlitthat such hours of Labor we
         in the pubUo hmm?at,     file hlisfin&in@ SB required
         hvroin, ‘md t&xv an ordvr ~gmnting an exemption; and
         the aiqdoyw afWH&l     shall be ems@   for thirty (m)
                                                                                994
                                                                                      .
ItonorobleJohn 01 Bocd - paago2




           socticn 6 If3oe follow:
                                                           .
                WI addition to the forego*               ex~ptiona, in
       t&m cf war and/or when t&o Prosfdmt of the United
       State8 proclain;sa etrte aP nationnl enrsrkenoyto
       cxlat, PoPale workers employed in iadustriee oomplng
       within the jUPisd%CtiOB ol'the anir tah0~ Standards
       Aot of 1938 aml zructiente thereto, the Act of June
       3Oth, 1036, C. 881, 49 Statute 203%~ U.8&dtQ, Sup-
       ploQerltIL, Title 41, Rbragroph 36-&a* as aIH3nded
       by Act of &ay 13, 1942, Pualle llo~~lK52,-TW1Gon-
       ir;rcwe,    2nd   Beseion,      oomm~ly mown as the Yolsh-
       ihaley Aot, or tho Aot of Uaroh 3, 1031,~G+ 411r
       46 Statute $494, as aixeudedAugust 30, 1938, C.
       828, 49 Statute loll, O.S&ode Tltle.40, isr~aph
       2mA and Supplo%nontY, Title 40, iNra.~aph 2?6A-
       27ttA-0,      CoplmiQOly   kt3OYn  99 the ~OCOZbD.%ViS    A&, al’8
        exezpted f’romtho ~ro~isione of Seotionns1,.2, a, 4,
       5, and 13 of this Act, and feaialoworkers in suoh
       Industries may be tmployi!dnot ax00edi.n~ten (10)
       hours per day ~protid& such hours of emplqment in
        such induetrioe are not injurious to WC health or
       morals of female oqloyeos, or sorldng such hours
        does not add to tha hazartls of their oooupatiees and
        such hours 0P ewployraentari?in the public intorest.
        pro~ldel        howaoer,thatintLam            of war fmd/orophon
        the iToo1dent of the Utitod States proolaine a state
        of nattonal t?mdtgeucy'toexist, al1 iwale off%09 oplv
        ~lOyOC!tl GP Such CUIplOy~S oOEdng'W%thin the @lPViOW
        ot Soet.l.cn 6 hereof tat-0 exmpG          fros   the provisions
        of thie Aot."
                 It xi11 be obaer~@a Chat Sectton 6 proscribes addi-
tional exeqtions frolu the praiouelg-stated exooptions under                              I
the Act,        6uch ailditionalaxempticns being war-tine, Or exeou-                      i   ,
tioo i,roclationa of national c~lorg:en~rg~                  T~OSQ add%tlonal
~m~p~ttans perta.&nto femlo workers employed in indmtrise
oocdn&      within the juris&Lction OP ,thSBatr &abor Standards
dot aP 1938 ami mmndmante timrotoj tho Aut of June 30, 10313,
C. 331, 49 5tatuto 20m, U.~#XIO Supp, 11, Titlo 41, pars-
graph m-48, OS ar,enrlcd              by Act OP Eay lb, 1942, FUblio NO,
882, 77th Congress, 6fXorxlSosalon, commonly Imown ad tho


                                                                                          I
                                                                               995




lalab-liealeyAct, or the Act af Maroh J, 1091, U, 411, &
Statute  1494, as mxmded August 30, i%B, 0. 828, 49 Stat-
ute lull, U.Bmde,    Tit10 go, para@'aph 27aA and Suppltmant
I), Title #J, porograijl27fbb2986-3, commnly ~mown us the
BsCOn-ilovishot.
              Seotlun 8 autho~ses the Cem~~seionm of Laber
Btatistios to sake 3r1order gr3ntl.ngan excqtion upon a
finding by him such as is pre8orUMd therein. The Seotion
authorbes      such     order  upon such   flnaing  vith Pespect to lfe-
rale employeea ia any desigateil             industry.0 It does not,ft~-
tha identify the induetrles oonteqlated.                The Beotion does,
howevsr, permit the order to be tie, *upon private investi-
gation and oithou$ notice or hearing,a We are of the epition
$he exemption       ooataeplated by the provision6        of 99atlion 0
w3ima    333 oxeziptlon     entirely i&tart 1Froa, ani? in EldcUtion  to
those Ozoeptitns th;rtBpe rpaiie         In SCotion S, nnd these ~X~RIQ-
tions mre apeolftoally nade In Section 8. Xt is a perndtted
class w1tki.nitso1r. *Deelgn3tad iaduetrya,tMxWorb,                  means
the particular, nsmi izxluetrymde the nubjoct of the com-
rsissioner'sorder.
            'bioreover,    it    *IL1 bo sect3tlwt athe axo3a@ion 0ontW
plated by motion 9 is not liolttodto those industriee which
are oesontial     mr    induetrioa,      but  on ths contrary, they aro
iWthGPiz&:    xhcre the COIcdOSiOnOr m&es his findi~~gthat they
wwill not injure the heitlthor ~ornl.5             and/or'add to tho hazards
of   their oooupati.on,       sn;J. that such  hours  cf labor   are in the
publi0 int Groat .a rho *publio           Lntorast~   is 3 tro;ul&   ati mm
om~m&mnaive       tertdthan tho interest of tho mr censures.
              So that;,conetruhg        the AoOt,3s w8 mat,
                                                     arga whole,
c;:miderIi~    each   anil   crory   psrt   thereaP,   and
                                                      to ccchgiving
mil every part theroof its reasonable and proper weaning, in
the light of oaob ami every   other part, 7~0beg to advise that
the tcru %hsiguatcil i.ndustryaa 09 it is used in EMotion 8,
is not llnited to the Industries mentioned in Beotion 6 ef the
bet.

              zhia opinion ie licited to the sole inquiry W           your